If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     May 13, 2021
               Plaintiff-Appellee,

v                                                                    No. 347207
                                                                     Macomb Circuit Court
JEREMIAH JAMES BOSHELL,                                              LC No. 2017-002787-FC

               Defendant-Appellant.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

v                                                                    No. 347208
                                                                     Macomb Circuit Court
JEREMIAH JAMES BOSHELL,                                              LC No. 2017-000658-FC

               Defendant-Appellant.


Tukel, J. (concurring).

        I agree with the majority that defendant’s convictions should be affirmed in all respects,
and I join the Court’s majority opinion in full. I write separately to make an additional point or
two about venue.

        Almost eleven years ago, in People v Houthoofd, 487 Mich 568; 790 NW2d 315 (2010),
Justice Corrigan proposed that the Supreme Court or the Legislature adopt a rule to permit effective
resolution of claims of improper venue, which otherwise will go uncorrected, for reasons described
in this opinion. See 487 Mich at 594 (CORRIGAN, J., concurring). This case illustrates that the
precise problem Justice Corrigan described in 2010 persists until today, and that absent reform of
the sort she advocated, the problem will not abate.

       First, some background. The majority correctly relies on Houthoofd for the proposition
that we review a claim of improper venue to determine whether there was a miscarriage of justice


                                                -1-
or denial of a constitutional right, such as a deprivation of due process. Id. at 590-591 and 591 n
38 (opinion of the Court). And because venue is not constitutionally mandated, in the absence of
a miscarriage of justice or deprivation of a constitutional right, MCL 600.1645 prohibits reversal
of a conviction on the basis of a venue error alone. Houthoofd involved the interplay between
MCL 600.1645 and MCL 769.26. MCL 769.26 provides:

       No judgment or verdict shall be set aside or reversed or a new trial be granted by
       any court of this state in any criminal case, on the ground of misdirection of the
       jury, or the improper admission or rejection of evidence, or for error as to any matter
       of pleading or procedure, unless in the opinion of the court, after an examination of
       the entire cause, it shall affirmatively appear that the error complained of has
       resulted in a miscarriage of justice.

MCL 600.1645 provides that “[n]o order, judgment, or decree shall be void or voidable solely on
the ground that there was improper venue.” Houthoofd explained:

       MCL 769.26 and MCL 600.1645 both deal with the result of a procedural error in
       proceedings, the former with general procedural errors, and the latter with specific
       venue errors. Both mandate that a procedural error shall not result in a judgment
       or verdict being set aside or reversed. MCL 769.26 qualifies that a procedural error
       can only lead to a judgment or verdict being set aside or reversed if there is a
       miscarriage of justice. MCL 600.1645, on the other hand, does not contain a similar
       clause; rather, the statute does mandate that no judgment be void or voidable solely
       on the ground that there was improper venue. Venue is strictly procedural in nature
       and does not pertain to a court’s jurisdiction over a case. As the Committee
       Comment to chapter 16 of the RJA (Venue) states, the Legislature specifically
       adopted provisions to separate jurisdiction issues from venue issues, and indicated
       that venue is a matter of convenience that is governed by logic and sound policy
       considerations. Thus, improper venue alone does not necessarily result in a
       miscarriage of justice because matters of venue are matters of convenience.
       However, if an improper venue choice led to other more serious errors, such as
       deprivation of a defendant’s right to due process or trial by a fair and impartial jury,
       the alleged errors would not “solely” be for improper venue, and MCL 600.1645
       would not apply. [Houthoofd, 487 Mich at 591 n 38.]

        Justice Corrigan’s separate opinion in Houthoofd noted that “Effective appellate review of
a venue ruling can be granted only from an appeal from an interlocutory order because MCL
600.1645 precludes appellate relief based solely upon improper venue.” Id. at 595 (CORRIGAN, J.,
concurring). As Justice Corrigan joined the majority opinion in full, she obviously did not include
“a venue choice [which] led to other more serious errors, such as deprivation of a defendant’s right
to due process or trial by a fair and impartial jury,” id. at 591 n 38 (opinion of the Court), as being
covered by MCL 600.1645. Id. at 595 (CORRIGAN, J., concurring). But those types of issues will
rarely result from a mere venue error, as both Houthoofd and this case demonstrate.

        In Houthoofd, defendant was tried in Saginaw County, which on appeal was determined
not to be the proper county for purposes of venue. Nevertheless, the majority held that “Defendant
received a fair trial before an impartial jury, and it cannot be argued that there was a miscarriage


                                                 -2-
of justice simply because the trial was in Saginaw County.” Id. at 590 (opinion of the Court).
Here, the majority holds, correctly in my opinion, that defendant failed to prove prejudice:
“Defendant merely suggests that the jury was impermissibly swayed to find against him on the
Lapeer County crimes because it had been influenced by what it heard related to the Macomb
County crimes . . . . The evidence against defendant was overwhelming with respect to his Lapeer
County convictions. . . . In short, because the evidence of defendant’s guilt of these crimes was
overwhelming, he has not shown that the result would have been different had he been tried in
Lapeer County.”

        The same analyses will hold in almost every case. Absent some special circumstance, such
as prejudicial pretrial publicity (which is not an issue relating to improper venue in the sense it is
discussed here, but rather involves a change of venue from the proper county to another county
for a permissible reason, see id. at 589 (opinion of the Court)), there will in general be no basis for
finding a prejudicial error. That is because there will ordinarily, if not universally, be no reason
for concluding that a jury impaneled in a county in which venue was proper would have reached a
different result than did the actual jury in a county in which venue was improper, and thus there
could have been no miscarriage of justice in terms of the verdict. In that regard, Justice Corrigan’s
Houthoofd concurrence noted, “As the majority opinion explains, a venue error is neither
jurisdictional nor constitutional. Accordingly, no verdict in any case should be overturned solely
on the ground that the trial was held in an improper venue.” Id. at 595 (CORRIGAN, J., concurring).

        On the basis of MCL 600.1645, and the rarity of improper venue leading to a miscarriage
of justice or a constitutional error, Justice Corrigan “urge[d] her colleagues to adopt a rule to
require” a defendant to raise a venue issue by interlocutory appeal. Id. Justice Corrigan also noted
that “I would consider adopting a court rule or recommending legislation to codify” the
requirement that venue challenges be made through interlocutory appeal, and noted that the
Supreme Court had “opened an administrative file, ADM File No.2009–24, to address this
deficiency in the criminal law as it relates to venue and to consider whether to recommend
legislative action.” Id. at 596 n 5.

        I have been unable to determine exactly what happened with the administrative file, but
obviously no court rule or legislation was adopted to address challenges to venue. This case
demonstrates the persistence of the problem which Justice Corrigan noted, viz., that post-judgment
challenges to venue are effectively unreviewable. To illustrate that point: we have concluded,
unanimously, that the trial court erred in denying defendant’s pretrial motion to dismiss the Lapeer
County charges as being improperly brought in Macomb County. Defendant sought interlocutory
review of some of the trial court’s pretrial rulings, apparently not including the venue issue; in any
event this Court denied leave to appeal. Now, on appeal of right from his convictions, defendant’s
venue argument—which correctly asserted that venue was not proper in Macomb County as to a
number of charges—can afford him no avenue for relief. Yet, if defendant had been able to appeal
the venue motion on an interlocutory basis, either by right or by leave, those counts necessarily
would have been dismissed. Thus, the issue which Justice Corrigan raised almost eleven years
ago remains unresolved; as did Justice Corrigan, I also urge either the Supreme Court to consider
a court rule to address this problem, or for the Legislature to fashion a remedy.

                                                               /s/ Jonathan Tukel



                                                 -3-